Exhibit 10.3
SEPARATION AGREEMENT AND GENERAL RELEASE


This SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter the "Agreement") is
entered into on the date first set forth below by and between James A. Eberle
(hereinafter referred to as "Employee") and GSE Systems, Inc. (hereinafter
referred to as the "Company") (collectively referred to as the "Parties").


BACKGROUND
 
WHEREAS, Employee and the Company entered into an Employment Agreement dated as
of January 1, 2015 (the "Employment Agreement");


WHEREAS, the Employee's employment will terminate as of July 31, 2015;


WHEREAS, the Employment Agreement provides that certain benefits shall be paid
by the Company to Employee contingent upon Employee's execution of a termination
agreement, including, but not limited to, a general release of claims;


NOW THEREFORE, in consideration of the retention benefits, and for other good
and valuable consideration provided by the Company, Employee and the Company
agree as follows:


SECTION ONE
DEFINITIONS


For purposes of this Agreement, the term "Releasees" shall mean the Company, and
its subsidiaries and affiliates, and all of the foregoing's respective
directors, officers, shareholders, employees, representatives, agents,
attorneys, insurers, successors and assigns.  The term "Releasors" means the
Employee and his respective heirs, executors, administrators and assigns.


SECTION TWO
CONSIDERATION FOR THE AGREEMENT


(a)
Separation Payment.  In consideration of the releases herein given by Releasors
and the warranties and representations of Employee, subject to the terms and
conditions set forth below, the Company agrees to provide Employee an amount
constituting twelve (12) months of his annual base salary as in effect at the
time of his termination, less all applicable taxes and withholdings (the
"Separation Payment").  The total sum encompassing the Separation Payment shall
be paid to Employee at such intervals as salaries are paid generally to other
executive officers of the Company and shall commence as soon as is practicable
after Employee has signed, and does not timely revoke as set forth in Section
Eleven of this Separation Agreement.  In addition, for a one-year period
commencing as soon as is practicable after Employee has signed, and does not
timely revoke this Separation Agreement, the Employee may continue participating
in the Company's 401(k) plan and will be entitled to receive the Company match.
 

(b)
Transition Payment. On December 15, 2015, in consideration of Employee's help in
effectuating a smooth transition, the Company shall pay the Employee a lump sum
payment in the amount of $25,000.



(c)
Options.  All options to purchase the Company's common stock granted to Employee
under the Company's 1995 Long Term Incentive Compensation Plan shall immediately
become fully vested and shall terminate on such date as they would have
terminated if Employee's employment by the Company had not terminated.



(d)
Expenses.  The Company shall reimburse Employee for all reasonable business
expenses incurred by him prior to July 31, 2015, in connection with his
employment  in accordance with the written policy and guidelines established by
the Company for executive officers.









SECTION THREE
NO OTHER BENEFITS


Employee understands and agrees that he is not entitled to the benefits set
forth in Section Two, above, unless he executes and does not revoke this
Agreement.  Employee shall have no right to receive any further payment or
benefit arising from his employment relationship with the Company except those
required by law and any convertible insurance programs as described in a policy
of insurance.


SECTION FOUR
ADEQUATE CONSIDERATION


Employee agrees that (i) the consideration and payments made to him by the
Company pursuant to this Agreement represent the sole and exclusive payments and
undertakings to be provided to him; (ii) said payments include any and all
outstanding and accrued compensation, wages, and benefits that may be due and
owing Employee; (iii) that the Company has no further obligation to provide
Employee with any compensation of any sort, or any non-monetary or monetary
benefits in addition to that which is set forth in Section Two, above; and (iv)
the aforementioned payments would not otherwise be due and payable to Employee
under the Employment Agreement but for the execution of, and failure to revoke,
this Agreement by Employee, and constitutes good and sufficient consideration
for this Agreement.


SECTION FIVE
RELEASES


For and in consideration of Company's promise to cause the payment and benefits
to be made as set forth in Section Two, above, Releasors do hereby RELEASE AND
FOREVER DISCHARGE the Releasees of and from any and all manner of actions and
causes of action, suits, debts, liabilities, losses, damages, claims and demands
whatsoever (which are otherwise subject to waiver) that they or any of them had,
has or may have against any of the Releasees, whether sounding in contract, any
form of tort or otherwise; whether at law or in equity; whether known or
unknown; from prior to the commencement of Employee's employment with any of the
Releasees to the date of this Agreement.  The releases herein include, but are
not limited to, any waivable claims that were asserted or could have been
asserted up to the date of this Agreement and/or that could be asserted in the
future under any federal, state or local laws, regulations, orders or ordinances
including but not limited to:


•  Title VII of the Civil Rights Act of 1964, as amended;
•  Employee Order 11246;
•  the Rehabilitation Act of 1973;
•  the Americans with Disabilities Act of 1990 as amended (ADAAA);

• the Employee Retirement Income Security Act (ERISA) (except as to claims for
vested benefits);

•  the Family Medical Leave Act;
•  the Pennsylvania Human Relations Act;
•         the Annotated Code of Maryland;
•         the Howard County, Maryland Code;
•  any state or local laws similar to the above;
•  any unjust or wrongful termination theory;
•  any claim for breach of contract, fraud or material misrepresentation;
•  any negligent retention, hiring, or supervision theory;
•  any right or claim based on an alleged privacy violation;
•  any claims for defamation or slander; or


other employment tort or common law claims now or hereafter recognized and any
derivative claim any of the Releasors may have arising thereunder, and all
claims for counsel fees and costs.  Releasors specifically acknowledge that they
are releasing all Releasees from any claims for attorneys' fees and costs.


SECTION SIX
WARRANTIES AND COVENANTS OF EMPLOYEE


Employee warrants and covenants that he has not filed a lawsuit or otherwise
initiated adversarial proceedings against the Company or any of the Releasees
based upon, or related in any way to, any act, omission or event occurring prior
to Employee's execution of this Agreement.  Employee further warrants that he
will not assert any claim for recall or reemployment with the Company and will
not in the future seek employment in any capacity with Company.


Employee agrees that he will not disparage the name, business reputation or
business practices of the Company or any Releasee.  The Company agrees to
provide a neutral reference if contacted for a job reference, including name,
dates of employment, and position held as well as final rate of pay.


SECTION SEVEN
DISCLOSURE


Employee acknowledges and warrants that he is not aware of, or that he has fully
disclosed to the Company, any matters for which Employee was responsible, or
which came to Employee's attention as an employee of the Company, that might
give rise to, evidence, or support any claim of illegal conduct, regulatory
violation, unlawful discrimination, or other cause of action against the
Company.


SECTION EIGHT
SURVIVAL OF PROVISIONS OF THE CONFIDENTIALITY, NON-COMPETITION  AND
NON-SOLICITATION AGREEMENT


Employee acknowledges and agrees that the Employment Agreement contains
provisions related to (i) Non-Competition, (ii) Non-Solicitation of Employees,
(iii) Non-Solicitation of Customers, (iv) Non-Disparagement and (v)
Confidentiality (collectively referred to as the "Employee Covenants"). 
Employee understands and agrees that the provisions of the Employee Covenants,
and the remedies for breach of those provisions, survive the cessation of his
employment with the Company and remain in full force and effect for the duration
set forth in the Employment Agreement.  Employee further acknowledges that his
compliance with the provisions of the Employee Covenants is a term and condition
of Employee's entitlement to benefits under this Agreement.


SECTION NINE
RETURN OF COMPANY PROPERTY


Employee certifies that, if he has not done so already, he will return all
Company property in his possession, custody and control to the Company,
including, but not limited to any confidential information without retaining any
copies, either in tangible or intangible form.  This certification includes the
fact that he will purge all files and information from his home computer or
laptop and return all photocopies of materials which relate to the Releasees or
their business.  Notwithstanding anything to the contrary contained herein, the
Employee may retain his Company laptop.


SECTION TEN


[not used]


SECTION ELEVEN
RELEASE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA)


Employee understands and agrees that, in full compliance with the Older Workers
Benefit Protection Act (OWBPA) of 1990:


A.Employee enters into this Agreement freely and knowingly, and after due
consideration, intending to waive, settle and release all waivable claims that
Employee has or may have against the Company up to the date of the execution of
this Agreement, including claims under the Age Discrimination in Employment Act;


B.Employee has been advised to consult an attorney before signing this
Agreement;


C.Employee has been provided with the opportunity to consider this Agreement for
twenty-one (21) days.  Material and immaterial changes to this Agreement will
not temporarily stop the twenty-one (21) day period for Employee to consider
this Agreement.  If Employee agrees to enter into this Agreement, he must sign
and return the Agreement to Lawrence M. Gordon, Senior Vice President and
General Counsel, prior to the 21st day;


D.Employee understands that he has seven (7) days after he signs the Agreement
to revoke the Agreement by delivering a written notice of revocation to Lawrence
M. Gordon, Senior Vice President and General Counsel, by 5:00 p.m. Eastern
Standard Time on the seventh day.  In the event Employee revokes this Agreement,
the Company shall have no obligation to Employee under the Agreement.  After
this revocation period has expired, the Agreement will become effective,
enforceable and irrevocable.


SECTION TWELVE
ASSISTANCE IN LITIGATION
Employee shall upon reasonable notice, furnish such information and proper
assistance to the Company as it may reasonably require in connection with any
litigation in which it is, or may become, a party after Employee's employment
with the Company.


SECTION THIRTEEN
SEVERABILITY


The covenants in this Agreement are severable.  If any part or term of this
Agreement is later held to be illegal, unenforceable or ineffective, the
validity of the remaining provisions shall not be affected and the other
obligations will be enforced as if the Agreement did not contain the part or
term held to be invalid.  With the exception of a challenge to the validity of
the release of his ADEA claims, if Employee challenges the validity of, or
attacks this Agreement in any court of competent jurisdiction, Employee
unequivocally agrees to first return to the Company any and all monies or other
consideration received by Employee under the terms of this Agreement.


SECTION FOURTEEN
ENTIRE AGREEMENT


This Agreement, including those provisions of the Employment Agreement set forth
in Section Eight herein, expresses the entire Agreement between Employee and the
Company regarding Employee's employment and separation from employment.  This
Agreement may not be amended or terminated except by a written agreement signed
by both Employee and the Company.  No representations made prior to or
contemporaneously with this Agreement shall have any binding effect.




SECTION FIFTEEN
WAIVER


No waiver of any provision of this Agreement shall constitute a waiver of any
other provisions of this Agreement.


SECTION SIXTEEN
FUTURE BENEFITS


 The promises of Employee under this Agreement shall inure to the benefit of the
Releasees and all other present or future subsidiaries and affiliates of the
Releasees.  All such entities shall be considered third party beneficiaries and
may enforce any provision of this Agreement.
SECTION SEVENTEEN
SUCCESSORS AND ASSIGNS


This Agreement shall be binding upon the parties to this Agreement and their
respective heirs, administrators, executors, successors and assigns.  The
Company has the right to assign this Agreement.  Employee does not have the
right to assign this Agreement.


SECTION EIGHTEEN
GOVERNING LAW AND JURISDICTION


The validity, legality, and construction of this Agreement or of any of its
provisions shall be governed exclusively by the laws of the State of Maryland. 
In the event a dispute or claim should arise regarding this Agreement,
jurisdiction and venue of any such action shall be in Howard County, Maryland. 
In the event that the Parties to this Agreement have diverse citizenship and/or
the dispute at issue involves a federal question of law, then jurisdiction and
venue may alternatively be in the United States District Court for the District
of Maryland.  Each of the parties expressly consents to the jurisdiction and
venue set forth in this Section Seventeen.



--------------------------------------------------------------------------------



SECTION NINETEEN
NO ADMISSION OF LIABILITY


Employee acknowledges that the Company admits no liability or wrongdoing in
requesting or accepting this Release.


SECTION TWENTY
COUNTERPARTS


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original against any party whose signature appears
thereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties hereto.


IN WITNESS WHEREOF, intending to be legally bound, Employee and the Company
executed the foregoing Separation Agreement and General Release as of the date
first written below.
 


 

 
James A. Eberle
 
July 29, 2015
 
/s/ James A. Eberle
 
Date
 
GSE Systems, Inc.
   
 
By:
 
/s/ Lawrence M. Gordon
 
 
July 29, 2015
 
Lawrence M. Gordon
 
Date
 
Senior Vice President and General Counsel
   
